DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications dated 4/26/2022.
Claims 1-10, 12-13, 16, 32-34, 37-38, 41, and 44 are pending.
Claims 1-10, 12-13, 16, 32-34, 37-38, 41, and 44 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The Examiner thanks Applicant for assisting in ensuring the clarity of the record by clearly stating the intended meaning of the use of reference numeral 502 in FIG. 7 and FIG. 8 describe in paragraphs 0067-0068 of the specification of the disclosure as originally filed as alternative operations that correspond to step 502 of FIG. 5 and therefore respectfully withdraws the objection to the drawings made in the non-final Office action dated 2/7/2022.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "client node" in independent claims 1 and 16 (and claims ultimately dependent from independent claims 1 and 16); "server node" in independent claims 1, 16, and 32 (and claims ultimately dependent from independent claims 1, 16, and 32).  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  "Client node" has been interpreted in accordance with paragraph 0054 of the originally-filed specification of the disclosure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for assisting in ensuring the clarity of the record by pointing to specific structure in the specification of the disclosure as originally filed for performing claimed functions and therefore respectfully withdraws the rejections of claims 32-34, 37-38, 41, and 44 under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) made in the non-final Office action dated 2/7/2022.

Claim Rejections - 35 USC § 103
Claims 1-6, 10, 12-13, 16, 32-34, 37, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0140051 ("Fujiwara") in view of USPGPUB 2011/0072206 ("Ross").
As per claim 1, Fujiwara substantially teaches a method for a client node to perform a read/write operation in a distributed storage system, comprising:
a client node to perform a read/write operation in a distributed storage system: (Fujiwara, Abstract; FIG. 1, reference numeral 1; and paragraph 0033, where client 1 may access network storages 3, 4, and 5 via network router 2.  Each of network storages 3, 4, and 5 may be accessed by client 1 to, for example, view (i.e., read) data.  Fujiwara therefore substantially teaches a client node to perform a read/write operation in a distributed storage system);
obtaining a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object for which a read/write operation is to be performed: (Fujiwara, Abstract; and paragraphs 0033-0036 and 0045, where the system of Fujiwara stores files in network storages 3, 4, and 5 (i.e., server nodes obtained for storing data) for subsequent accesses using a unique file path name (i.e., an object name of an object).  Fujiwara therefore substantially teaches obtaining a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object for which a read/write operation is to be performed); 
creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name; and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number of storage components, and a function-generated value generated using the other two components); since the tuple has three parts, it is a portion of a three-dimensional placement map that identifies where data is placed for storage.  Fujiwara therefore substantially teaches creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system); and 
performing the read/write operation for the object in accordance with the at least a portion of the three-dimensional placement map for the object: (Fujiwara, Abstract; FIG. 3; and paragraph 0045, where an access operation is performed in response to an access request received from a client.  Fujiwara therefore substantially teaches performing the read/write operation for the object in accordance with the at least a portion of the three-dimensional placement map for the object).
Fujiwara does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Ross teaches distributed content storage and retrieval.
As per claim 1, Ross particularly teaches:
applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object: (Ross, Abstract; FIG. 7; and paragraph 0055, where access statistics are used in conjunction with policies to determine where to store data.  Ross therefore particularly teaches applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Ross and Fujiwara before them before the instant application was effectively filed, to modify the invention of Fujiwara to include the principles of Ross of distributed content storage and retrieval.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for redundant, geographically-dispersed storage of objects near where the objects are likely to be used (Ross, paragraph 0026). 
As per claim 2, the rejection of claim 1 is incorporated, and Ross further particularly teaches: 
wherein performing the read/write operation for the object in accordance with the at least a portion of the modified three-dimensional placement map for the object comprises: performing the read/write operation for the object <from/to – from or to or both?> one of the plurality of server nodes defined by the at least a portion of the modified three-dimensional placement map as a first candidate location for one of the plurality of replicas of the object when the plurality of server nodes consists of the obtained number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  Ross therefore particularly teaches wherein performing the read/write operation for the object in accordance with the at least a portion of the modified three-dimensional placement map for the object comprises: performing the read/write operation for the object <from/to – from or to or both?> one of the plurality of server nodes defined by the at least a portion of the modified three-dimensional placement map as a first candidate location for one of the plurality of replicas of the object when the plurality of server nodes consists of the obtained number of server nodes).
As per claim 3, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  The Examiner notes that multiple nodes may be selected as candidates for redundantly storing data.  Ross therefore particularly teaches wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes)
As per claim 4, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for only one of the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  The Examiner notes that multiple nodes may be selected as candidates for redundantly storing data, and one or more of the candidate nodes may be selected for storing the data.  Ross therefore particularly teaches wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for only one of the plurality of replicas of the object for only one of a plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes).
As per claim 5, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is the three-dimensional placement map that defines the plurality of candidate locations for all of the plurality of replicas of the object for all of a plurality of possible values for the number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  The Examiner notes that multiple nodes may be selected as candidates for redundantly storing data, and one or more of the candidate nodes may be selected for storing the data.  The Examiner further notes that all candidates for redundantly storing data are known, which means that all possible values for placement locations of the data are known and defined.  Ross therefore particularly teaches wherein the at least a portion of the three-dimensional placement map for the object is the three-dimensional placement map that defines the plurality of candidate locations for all of the plurality of replicas of the object for all of a plurality of possible values for the number of server nodes).
As per claim 6, the rejection of claim 1 is incorporated, and Fujiwara further substantially teaches wherein creating the at least a portion of the three-dimensional placement map comprises:
generating a set of reproducible random values as a function of the object name, the set of reproducible random values comprising, for each of at least one possible value for the number of server nodes in the distributed storage system, a plurality of reproducible random values for each of the plurality of replicas of the object, respectively, where the at least one possible value for the number of server nodes comprises the obtained number of server nodes and no two random values in the set of reproducible random values are the same; and converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name (i.e., a reproducible random value that is a function of the object name); and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number of storage components, and a function-generated value generated using the other two components); since the tuple has three parts, it is a portion of a three-dimensional placement map that identifies where data is placed for storage.  Fujiwara therefore substantially teaches generating a set of reproducible random values as a function of the object name, the set of reproducible random values comprising, for each of at least one possible value for the number of server nodes in the distributed storage system, a plurality of reproducible random values for each of the plurality of replicas of the object, respectively, where the at least one possible value for the number of server nodes comprises the obtained number of server nodes and no two <random> values in the set of reproducible random values are the same; and converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object).
As per claim 10, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a policy to remove one or more failed server nodes in a list of failed server nodes obtained by the client node: (Ross, paragraph 0055, where data objects stored on a failed node are migrated to other nodes, thus effectively removing the failed node from operation in the system.  Ross therefore particularly teaches wherein the one or more policies comprise a policy to remove one or more failed server nodes in a list of failed server nodes obtained by the client node).
As per claim 12, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a policy to weight the plurality of server nodes in accordance with one or more capabilities of the plurality of server nodes such that the plurality of server nodes are included in the three-dimensional placement map in accordance with their respective weightings: (Ross, Abstract; FIG. 2; FIG. 7; FIG. 9; and paragraphs 0033-0039, 0055-0056, 0071, 0083, 0089, 0105-0106, and 0111-0113, where policies are used to weight nodes for storage of data objects based on characteristics of nodes, such as storage performance.  Ross therefore particularly teaches wherein the one or more policies comprise a policy to weight the plurality of server nodes in accordance with one or more capabilities of the plurality of server nodes such that the plurality of server nodes are included in the three-dimensional placement map in accordance with their respective weightings).
As per claim 13, the rejection of claim 1 is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a topology-based policy: (Ross, Abstract; FIG. 2; FIG. 7; FIG. 9; and paragraphs 0033-0039, 0055-0056, 0071, 0083, 0089, 0105-0106, and 0111-0113, where policies are used to weight nodes for storage of data objects based on characteristics of nodes, such as storage performance.  The Examiner notes that network topology may also be used as a criterion in an administrative policy.  Ross therefore particularly teaches wherein the one or more policies comprise a topology-based policy).
As per claim 16, Fujiwara substantially teaches a client node for performing a read/write operation in a distributed storage system, the client node comprising:
a client node for performing a read/write operation in a distributed storage system; a network interface; at least one processor; and memory comprising instructions executable by the at least one processor whereby the client node is operable to: (Fujiwara, Abstract; FIG. 1, reference numeral 1; and paragraph 0033, where client 1 may access network storages 3, 4, and 5 via network router 2.  Each of network storages 3, 4, and 5 may be accessed by client 1 to, for example, view (i.e., read) data.  The Examiner notes that network storages 3, 4, and 5 are accessed by client 1 over a network, which means both client 1 and network storages 3, 4, and 5 must include a network interface for sending a receiving requests.  The Examiner further notes that both client 1 and network storages 3, 4, and 5 must also include both at least one processor for generating and processing requests and memory for executing programs for processing requests.  Fujiwara therefore substantially teaches a client node for performing a read/write operation in a distributed storage system; a network interface; at least one processor; and memory comprising instructions executable by the at least one processor whereby the client node is operable to);
obtain a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object for which a <read/write – read? write? either? both?> operation is to be performed: (Fujiwara, Abstract; and paragraphs 0033-0036 and 0045, where the system of Fujiwara stores files in network storages 3, 4, and 5 (i.e., server nodes obtained for storing data) for subsequent accesses using a unique file path name (i.e., an object name of an object).  Fujiwara therefore substantially teaches obtain a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object for which a <read/write – read? write? either? both?> operation is to be performed); 
create at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name; and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number of storage components, and a function-generated value generated using the other two components); since the tuple has three parts, it is a portion of a three-dimensional placement map that identifies where data is placed for storage.  Fujiwara therefore substantially teaches create at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system); and 
perform the read/write operation for the object in accordance with the at least a portion of the modified three-dimensional placement map for the object: (Fujiwara, Abstract; FIG. 3; and paragraph 0045, where an access operation is performed in response to an access request received from a client.  Fujiwara therefore substantially teaches perform the read/write operation for the object in accordance with the at least a portion of the modified three-dimensional placement map for the object).
Fujiwara does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Ross teaches distributed content storage and retrieval.
As per claim 16, Ross particularly teaches:
apply one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object: (Ross, Abstract; FIG. 7; and paragraph 0055, where access statistics are used in conjunction with policies to determine where to store data.  Ross therefore particularly teaches apply one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Ross and Fujiwara before them before the instant application was effectively filed, to modify the invention of Fujiwara to include the principles of Ross of distributed content storage and retrieval.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for redundant, geographically-dispersed storage of objects near where the objects are likely to be used (Ross, paragraph 0026). 
As per claim 32, Fujiwara substantially teaches a method for a server node in a distributed storage system, comprising:
a server node in a distributed storage system: (Fujiwara, Abstract; FIG. 1, reference numerals 1 and 9; and paragraph 0033, where client 1 may access network storages 3, 4, and 5 via network router 2.  Each of network storages 3, 4, and 5 may be accessed by client 1 to, for example, view (i.e., read) data served by network storages 3, 4, and 5.  The Examiner notes that network storages 3, 4, and 5 are accessed by client 1 over a network, which means both client 1 and network storages 3, 4, and 5 must include a network interface for sending a receiving requests.  The Examiner further notes that both client 1 and network storages 3, 4, and 5 must also include both at least one processor for generating and processing requests and memory for executing programs for processing requests.  Finally, the Examiner notes that network storages 3, 4, and 5 are used to serve requests for data access and are therefore server nodes.  Fujiwara therefore substantially teaches a server node in a distributed storage system);
obtaining a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object: (Fujiwara, Abstract; and paragraphs 0033-0036 and 0045, where the system of Fujiwara stores files in network storages 3, 4, and 5 (i.e., server nodes obtained for storing data) for subsequent accesses using a unique file path name (i.e., an object name of an object).  Fujiwara therefore substantially teaches obtaining a number of server nodes in a plurality of server nodes comprised in the distributed storage system and an object name of an object); 
creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name; and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number of storage components, and a function-generated value generated using the other two components); since the tuple has three parts, it is a portion of a three-dimensional placement map that identifies where data is placed for storage.  Fujiwara therefore substantially teaches creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system); and 
performing one or more actions based on the at least a portion of the modified three-dimensional placement map for the object: (Fujiwara, Abstract; FIG. 3; and paragraph 0045, where an access operation is performed in response to an access request received from a client.  Fujiwara therefore substantially teaches performing one or more actions based on the at least a portion of the modified three-dimensional placement map for the object).
Fujiwara does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Ross teaches distributed content storage and retrieval.
As per claim 32, Ross particularly teaches:
applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object: (Ross, Abstract; FIG. 7; and paragraph 0055, where access statistics are used in conjunction with policies to determine where to store data.  Ross therefore particularly teaches applying one or more policies to the at least a portion of the three-dimensional placement map to provide at least a portion of a modified three-dimensional placement map for the object).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Ross and Fujiwara before them before the instant application was effectively filed, to modify the invention of Fujiwara to include the principles of Ross of distributed content storage and retrieval.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for redundant, geographically-dispersed storage of objects near where the objects are likely to be used (Ross, paragraph 0026). 
As per claim 33, the rejection of claim 32 is incorporated, and Ross further particularly teaches:
wherein performing the one or more actions comprises storing one or more of the plurality of replicas of the object at the locations defined by the at least a portion of the modified three-dimensional placement map: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  Ross therefore particularly teaches wherein performing the one or more actions comprises storing one or more of the plurality of replicas of the object at the locations defined by the at least a portion of the modified three-dimensional placement map). 
As per claim 34, the rejection of claim 32 is incorporated, and Ross further particularly teaches:
wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of the plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes: (Ross, paragraph 0083, where data is stored to a storage node by first consulting administrative policy to determine if a given node is a candidate node for storing the data.  The Examiner notes that multiple nodes may be selected as candidates for redundantly storing data, and one or more of the candidate nodes may be selected for storing the data.  Ross therefore particularly teaches wherein the at least a portion of the three-dimensional placement map for the object is a portion of the three-dimensional placement map that defines the plurality of candidate locations for the plurality of replicas of the object for only one of the plurality of possible values for the number of server nodes that is equal to the obtained number of server nodes). 
As per claim 37, the rejection of claim 32 is incorporated, and Fujiwara further substantially teaches wherein creating the at least a portion of the three-dimensional placement map comprises:
generating a set of reproducible random values as a function of the object name; the set of reproducible random values comprising, for each of at least one of the plurality of possible values for the number of server nodes in the distribute storage system, a plurality of reproducible random values for each of the plurality of replicas of the object, respectively, where the at least one of the plurality of possible values for the number of server nodes comprises the obtained number of server nodes and no two random values in the set of reproducible random values are the same; and converting the set of reproducible random values into the at least a portion of the three0dimensional placement map for the object: (Fujiwara, Abstract; and paragraphs 0036-0042, where a storage location for a given file is generated using three dimensional components: a number of storage components; a hash value of a file path name (i.e., a reproducible random value that is a function of the object name); and a function that generates a value based on the previous two components.  The Examiner notes that these three components are used to denote a storage location given by a tuple of (hash value, number of storage components, and a function-generated value generated using the other two components); since the tuple has three parts, it is a portion of a three-dimensional placement map that identifies where data is placed for storage.  Fujiwara therefore substantially teaches generating a set of reproducible random values as a function of the object name; the set of reproducible random values comprising, for each of at least one of the plurality of possible values for the number of server nodes in the distribute storage system, a plurality of reproducible random values for each of the plurality of replicas of the object, respectively, where the at least one of the plurality of possible values for the number of server nodes comprises the obtained number of server nodes and no two random values in the set of reproducible random values are the same; and converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object).
As per claim 41, the rejection of claim 32, is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a policy to remove one or more failed server nodes in a list of failed server nodes obtained by the client node: (Ross, paragraph 0055, where data objects stored on a failed node are migrated to other nodes, thus effectively removing the failed node from operation in the system.  Ross therefore particularly teaches wherein the one or more policies comprise a policy to remove one or more failed server nodes in a list of failed server nodes obtained by the client node). 
As per claim 44, the rejection of claim 32 is incorporated, and Ross further particularly teaches:
wherein the one or more policies comprise a topology-based policy: (Ross, Abstract; FIG. 2; FIG. 7; FIG. 9; and paragraphs 0033-0039, 0055-0056, 0071, 0083, 0089, 0105-0106, and 0111-0113, where policies are used to weight nodes for storage of data objects based on characteristics of nodes, such as storage performance.  The Examiner notes that network topology may also be used as a criterion in an administrative policy.  Ross therefore particularly teaches wherein the one or more policies comprise a topology-based policy).

Claims 7-9 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2003/0140051 ("Fujiwara") in view of USPGPUB 2011/0072206 ("Ross") and further in view of non-patent literature "CRUSH: Controlled, Scalable, Decentralized Placement of Replicated Data" ("Weil").
As per claim 7, the rejection of claim 6 is incorporated, but neither Fujiwara nor Ross appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Weil teaches controlled, scalable, decentralized placement of replicated data.
As per claim 7, Weil particularly teaches:
wherein converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for a random value (hi,j,k) from the set of reproducible random values that corresponds to a k-th candidate location for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k,j) is equal to zero; and upon determining that mod(hi,j,k,j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value that indexes a j-th server node from among the plurality of server nodes in the distributed storage system; and upon determining that mod(hi,j,k,j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where different algorithms for selecting a candidate storage location among storage nodes of a distributed storage system are described; one such method uniformly distributes data objects based on a modulo value derived from modulo division of a hash value by m, which is a size of a given bucket.  Weil therefore particularly teaches wherein converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for a random value (hi,j,k) from the set of reproducible random values that corresponds to a k-th candidate location for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k,j) is equal to zero; and upon determining that mod(hi,j,k,j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value that indexes a j-th server node from among the plurality of server nodes in the distributed storage system; and upon determining that mod(hi,j,k,j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Weil, Ross, and Fujiwara before them before the instant application was effectively filed, to modify the combination of Ross with Fujiwara to include the principles of Weil of distributing data object replicas across storage locations in a distributed storage system.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for management of large-scale distributed storage systems that dynamically facilitate addition and removal of storage while minimizing unnecessary data movement in order to distribute data in accordance with user-defined policies that enforce separation of replicas across failure domains (Weil, page 1, Abstract).
As per claim 8, the rejection of claim 6 is incorporated, but neither Fujiwara nor Ross appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Weil teaches controlled, scalable, decentralized placement of replicated data.
As per claim 8, Weil particularly teaches wherein:
converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for each random value (hi,j,k) from a plurality of random values (hi,j,k for k=1,…, D) for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k, j) is equal to zero; and upon determining that mod(hi,j,k,j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value that indexes a j-th server node from among the plurality of server nodes in the distributed storage system; and upon determining that mod(hi,j,k,j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes; and applying the one or more policies comprises: removing one or more of the plurality of candidate locations in the at least a portion of the three-dimensional placement map for the i-th replica of the object for the j-th possible value for the number of server nodes in accordance with the one or more policies; and shifting a plurality of remaining candidate locations in the three-dimensional placement map for the i-th replica of the object for the j-th possible value for the number of server nodes to replace the removed candidate locations: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where different algorithms for selecting a candidate storage location among storage nodes of a distributed storage system are described; one such method uniformly distributes data objects based on a modulo value derived from modulo division of a hash value by m, which is a size of a given bucket.  Weil therefore particularly teaches converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for each random value (hi,j,k) from a plurality of random values (hi,j,k for k=1,…, D) for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k, j) is equal to zero; and upon determining that mod(hi,j,k,j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value that indexes a j-th server node from among the plurality of server nodes in the distributed storage system; and upon determining that mod(hi,j,k,j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes; and applying the one or more policies comprises: removing one or more of the plurality of candidate locations in the at least a portion of the three-dimensional placement map for the i-th replica of the object for the j-th possible value for the number of server nodes in accordance with the one or more policies; and shifting a plurality of remaining candidate locations in the three-dimensional placement map for the i-th replica of the object for the j-th possible value for the number of server nodes to replace the removed candidate locations).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Weil, Ross, and Fujiwara before them before the instant application was effectively filed, to modify the combination of Ross with Fujiwara to include the principles of Weil of distributing data object replicas across storage locations in a distributed storage system.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for management of large-scale distributed storage systems that dynamically facilitate addition and removal of storage while minimizing unnecessary data movement in order to distribute data in accordance with user-defined policies that enforce separation of replicas across failure domains (Weil, page 1, Abstract).
As per claim 9, the rejection of claim 8 is incorporated, and Weil further particularly teaches:
wherein the value (Ci,j,k) in the modified three-dimensional placement map for a first candidate location of the plurality of remaining candidate locations for the i-th replica of the object for the j-th possible value for the number of server nodes indicates one or the plurality of server nodes on which the i-th replica of the object is located if the number of server nodes is equal to the j-th possible value for the number of server nodes: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where different algorithms for selecting a candidate storage location among storage nodes of a distributed storage system are described; one such method uniformly distributes data objects based on a modulo value derived from modulo division of a hash value by m, which is a size of a given bucket.  Weil therefore particularly teaches wherein the value (Ci,j,k) in the modified three-dimensional placement map for a first candidate location of the plurality of remaining candidate locations for the i-th replica of the object for the j-th possible value for the number of server nodes indicates one or the plurality of server nodes on which the i-th replica of the object is located if the number of server nodes is equal to the j-th possible value for the number of server nodes).
As per claim 38, the rejection of claim 37 is incorporated, but neither Fujiwara nor Ross appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Weil teaches controlled, scalable, decentralized placement of replicated data.
As per claim 38, Weil particularly teaches: 
wherein converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for a random value (hi,j,k) from the set of reproducible random values that corresponds to a k-th candidate location for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k, j) is equal to zero; and upon determining that mod(hi,j,k, j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nods equal to a value that indexes a j-th server node from among the plurality of server nodes in the distribute storage system; and upon determining that mod(hi,j,k, j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j-1,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes: (Weil, sections 3.4, 3.4.1, 3.4.2, 3.4.3, and 3.4.4, where different algorithms for selecting a candidate storage location among storage nodes of a distributed storage system are described; one such method uniformly distributes data objects based on a modulo value derived from modulo division of a hash value by m, which is a size of a given bucket.  Weil therefore particularly teaches wherein converting the set of reproducible random values into the at least a portion of the three-dimensional placement map for the object comprises, for a random value (hi,j,k) from the set of reproducible random values that corresponds to a k-th candidate location for an i-th replica of the object for a j-th possible value for the number of server nodes: determining whether mod(hi,j,k, j) is equal to zero; and upon determining that mod(hi,j,k, j) is equal to zero, setting a value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nods equal to a value that indexes a j-th server node from among the plurality of server nodes in the distribute storage system; and upon determining that mod(hi,j,k, j) is not equal to zero, setting the value (Ci,j,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for the j-th possible value for the number of server nodes equal to a value (Ci,j-1,k) in the three-dimensional placement map for the object for the k-th candidate location for the i-th replica of the object for a (j-1)-th possible value for the number of server nodes).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Weil, Ross, and Fujiwara before them before the instant application was effectively filed, to modify the combination of Ross with Fujiwara to include the principles of Weil of distributing data object replicas across storage locations in a distributed storage system.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing techniques for management of large-scale distributed storage systems that dynamically facilitate addition and removal of storage while minimizing unnecessary data movement in order to distribute data in accordance with user-defined policies that enforce separation of replicas across failure domains (Weil, page 1, Abstract).

Response to Arguments
In the Remarks dated 4/26/2022, Applicant substantially argues:
The specification of the disclosure as originally filed in paragraphs 0067 and 0068 makes clear that FIG. 7 and FIG. 8 illustrate alternative operations that correspond to step 502 of FIG. 5 and thus do not necessitate corrections to FIG. 7 and FIG. 8. 
As noted above, the Examiner thanks Applicant for assisting in ensuring the clarity of the record by clearly stating the intended meaning of the use of reference numeral 502 in FIG. 7 and FIG. 8 describe in paragraphs 0067-0068 of the specification of the disclosure as originally filed as alternative operations that correspond to step 502 of FIG. 5 and therefore respectfully withdraws the objection to the drawings made in the non-final Office action dated 2/7/2022. 
Claims 32-34, 37-38, 41, and 44 are not properly interpreted as invoking 35 U.S.C. §112(f); additionally, paragraph 0053 of the specification of the disclosure as originally filed clearly describes the structure of "server nodes" as "…physical nodes comprising hardware (e.g., processor(s), memory, etc.) and software," thus clearly demonstrating that the inventor had possession of the inventions of the instant application at the time of filing as required by 35 U.S.C. §112(a) and meeting the definiteness requirement of 35 U.S.C. §112(b).  The "server nodes" of the inventions of the instant application are further clearly described in paragraphs 0093-0094 of the specification and FIG. 17 of the disclosure as originally filed.
Applicant's arguments dated 4/26/2022 have been fully considered; they are persuasive with regard to the rejections under 35 U.S.C. §112(a) and 35 U.S.C. §112b, but they are not persuasive with regard to the invocation of 35 U.S.C. §112(f) by claims 32-34, 37-38, 41, and 44.  As noted above, the Examiner thanks Applicant for assisting in ensuring the clarity of the record by pointing to specific structure in the specification of the disclosure as originally filed for performing claimed functions and therefore respectfully withdraws the rejections of claims 32-34, 37-38, 41, and 44 under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) made in the non-final Office action dated 2/7/2022.  In response to Applicant's arguments that 35 U.S.C. §112(f) is not invoked by the claim term "server node," the Examiner notes that the "server node" of the claims 32-34, 37-38, 41, and 44 is recited to perform various functions but is not recited as having any structure in the claim for performing the various functions.  As noted above, "[i]f applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) …, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) … []e.g., by reciting sufficient structure to perform the claimed function[]; or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph."  The Examiner notes that pointing to specific structure in the specification of the disclosure as originally filed to provide sufficient structure to perform the various functions, rather than making a showing that the claims recite sufficient structure for performing the various functions and thus do not invoke 35 U.S.C. §112(f), provides further evidence for the invocation of 35 U.S.C. §112(f) by claims 32-34, 37-38, 41, and 44.  If Applicant does not intend to invoke 35 U.S.C. §112(f) by claims 32-34, 37-38, 41, and 44, the Examiner suggests inserting into the claims the specific structure for a "server node" described by paragraph 0053 of the specification of the disclosure as originally filed.
None of Fujiwara, Ross, or Weil, alone or in combination, teach or suggest the claimed feature of "…creating at least a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name, wherein the three-dimensional placement map defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system…" of exemplary independent claim 1 because Fujiwara determines storage locations for replicas using two dimensions (i.e., the hash value and the storage location determination function) and thus fails to teach or suggest a "three-dimensional placement map" as recited by exemplary independent claim 1.  Additionally, the combination of Fujiwara and Ross is improper at least because a person having ordinary skill in the art would not consider combining Fujiwara with Ross to arrive at the "three-dimensional placement map" of exemplary independent claim 1 because the method of Fujiwara uses a two-dimensional mapping that is similar to the prior art discussed in paragraph 0060 of the specification of the disclosure as originally filed and thus neither provides the advantages of a "three-dimensional placement map" nor suggests adding a third dimension to the placement map taught, while the method of Ross describes a different mechanism than a "three-dimensional placement map" for failure recovery.  
Applicant's arguments dated 4/26/2022 have been fully considered, but they are not persuasive.  As admitted by Applicant, Fujiwara uses a hash value and a storage location determination function as two dimensions for placement; the Examiner notes that the number of network storages for distributively storing files, as an argument for the storage location determination function, is a third dimension used by the storage location determination function to generate the second dimension of the storage location.  The Examiner notes that the language of the claim merely requires creation of "a portion of a three-dimensional placement map for the object as a function of the number of server nodes and the object name;" the placement map of Fujiwara determines storage location for replicas using a file path name's hash value (i.e., "the object name") and a storage location determination function that takes as an argument a number of network storages for distributively storing files (i.e., "as a function of the number of server nodes").  Since the claim as currently recited does not appear to define what a third dimension of "a three-dimensional placement map" may be, the argument of a number of network storages adds a third dimension, thus yielding "a three-dimensional placement map."  
Assuming arguendo that the placement map of Fujiwara is indeed a two-dimensional placement map because the argument of the number of network storage nodes is not a third dimension, the Examiner notes that a two-dimensional placement map that defines a plurality of storage locations within a plurality of network storages for storing replicas is "at least a portion of a three-dimensional placement map" of storage locations for storing replicas among a plurality of server nodes, as claimed; since the alleged two-dimensional placement map of Fujiwara defines placement based on file name (i.e.,  object name) and a storage location determination function that takes as an argument a number of network storages to generate storage locations among network storage for replicas of the file (i.e., a plurality of candidate locations for a plurality of replicas of the object  on the plurality of server nodes comprised in the distributed storage system), the alleged two-dimensional placement map of Fujiwara would be part of a three-dimensional placement map when the alleged two-dimensional placement map of Fujiwara stores replicas across two or more network storages.  
Regarding Applicant's argument that the combination of Fujiwara and Ross is improper, the Examiner notes that MPEP 2145(X)(C) states that "[a] suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so."  As noted in sections 45 and 46, the placement map of Fujiwara indeed uses three dimensions, and, even if the placement map of Fujiwara is assumed for the sake of argument to be two-dimensional, the claims do not appear to define what the third dimension of "a three-dimensional placement map" may be so that the allegedly two-dimensional placement map of Fujiwara may be a portion of "a three-dimensional placement map" that "defines a plurality of candidate locations for a plurality of replicas of the object on the plurality of server nodes comprised in the distributed storage system."  The allegedly two-dimensional placement map of Fujiwara thus would need no modification to be a portion of "a three-dimensional placement map."
Applicant's arguments are therefore not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135